PER CURIAM.
Michael Morrison appeals an order of the Florida Unemployment Appeals Commission denying him unemployment compensation benefits. We affirm. It was within the purview of the appeals referee to judge the witnesses’ credibility and to resolve the conflicts in the testimony. See Bozzo v. Safelite Glass Corp., 654 So.2d 1042 (Fla. 3d DCA 1995); Ahlswede v. Brumm Contracting, Inc., 583 So.2d 438 (Fla. 3d DCA 1991); Heifetz v. Department of Bus. Regulation, 475 So.2d 1277 (Fla. 1st DCA 1985). The referee resolved those conflicts in favor of the former employer and found that Morrison voluntarily left work without good cause. Accordingly, we affirm the order as it is supported by substantial competent evidence.
Affirmed.